


Exhibit 10.15

 

[g244072kqi001.jpg]

 

 

THE READER’S DIGEST ASSOCIATION, INC.

READER’S DIGEST ROAD

PLEASANTVILLE, NY  10570-7000

 

RESTRICTED SHARE AWARD AGREEMENT UNDER THE RDA HOLDING CO. 2007 OMNIBUS
INCENTIVE COMPENSATION PLAN dated as of [July 12, 2007], between RDA Holding Co.
(the “Company”), a Delaware corporation, and [NAME].

 

This Restricted Share Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of [•] Shares that are subject to certain
restrictions on transfer and risks of forfeiture and other terms and conditions
specified herein (“Restricted Shares”) and that are granted to you under the RDA
Holding Co. 2007 Omnibus Incentive Compensation Plan (the “Plan”).  The fair
market value of a Share on the date hereof is $10.00.

 

THIS AWARD OF RESTRICTED SHARES IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE
PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE
RESOLUTION PROVISIONS SET FORTH IN SECTION 12 OF THIS AWARD AGREEMENT.  BY
SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT.

 

SECTION 1.  The Plan.  This award of Restricted Shares is made pursuant to the
Plan, all the terms of which are hereby incorporated in this Award Agreement. 
In the event of any conflict between the terms of the Plan and the terms of this
Award Agreement, the terms of this Award Agreement shall govern.  In the event
of any conflict between the terms of this Award Agreement and the terms of any
individual employment agreement between you and the Company or any of its
Affiliates (an “Employment Agreement”), the terms of your Employment Agreement
will govern.


 


SECTION 2.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD AGREEMENT THAT
ARE NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN
THE PLAN.  AS USED IN THIS AWARD AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH BELOW:


 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

 

“Call Right” means the right of the Company or any of its Affiliates to
repurchase from you, on the terms set forth in Section 6 of this Award
Agreement, any Shares you receive pursuant to this Award Agreement at Fair
Market Value.

 

“Disability” means total disability as defined in The Reader’s Digest
Association, Inc.’s Healthcare Program (or an equivalent plan, as determined in
the sole discretion of the Board).

 

--------------------------------------------------------------------------------


 

“Equity Investors” means the parties to the Stockholders Agreement as of
March 2, 2007.

 

“Liquidity Event” means (a) the disposition by the Equity Investors in one or
more transactions of at least 50% of the Shares originally acquired by the
Equity Investors for all cash consideration or for a combination of cash and
non-cash consideration where the cash portion of the consideration represents
consideration for at least 50% of the Shares originally acquired by the Equity
Investors (other than a disposition to an Affiliate of any Equity Investor or to
any other Equity Investor), (b) a distribution by Ripplewood Partners II, L.P.
(or any Affiliate to which it transfers Shares) of at least 50% of the Shares
originally acquired by the Affiliates of Ripplewood Holdings, L.L.C. to the
limited partners of Ripplewood Partners II, L.P (or any such Affiliate to which
it transfers Shares); or (c) the payment of an extraordinary cash dividend on
the Shares by the Company in connection with an IPO, but only if the value of
such dividend per Share is greater than 50% of the price per Share paid by the
initial purchasers in the IPO; provided that if the Board determines that any
recapitalization, stock split, reverse stock split, split-up or spin-off,
reorganization, merger, consolidation, combination, repurchase or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board in its discretion to be appropriate or desirable, then the Board may,
in such manner as it may deem equitable or desirable, amend or modify this
definition.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of
January 23, 2007, with respect to the Company, as amended from time to time.

 

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions with respect to such Restricted Shares may
lapse, as provided in Section 3(a) of this Award Agreement.

 

SECTION 3.  Vesting and Delivery.  (a)  Vesting.  Your rights with respect to
50% of the Restricted Shares awarded to you pursuant to this Award Agreement
shall become vested, and the restrictions set forth in this Award Agreement with
respect to such Restricted Shares shall lapse, upon the occurrence of a
Liquidity Event; and your rights with respect to the other 50% of the Restricted
Shares awarded to you pursuant to this Award Agreement shall become vested, and
the restrictions set forth in this Award Agreement with respect to such
Restricted Shares shall lapse, on the first anniversary of the occurrence of a
Liquidity Event; provided that you must be employed by the Company or an
Affiliate thereof on a Vesting Date in order for your rights with respect to the
corresponding Restricted Shares to become vested and the applicable restrictions
to lapse, except as otherwise determined by the Board in its sole discretion or
as otherwise provided in your Employment Agreement.


 


(B)   DELIVERY OF SHARES.  ON OR FOLLOWING THE DATE OF THIS AWARD AGREEMENT,
CERTIFICATES ISSUED IN RESPECT OF THE RESTRICTED SHARES AWARDED TO YOU PURSUANT
THIS AWARD AGREEMENT SHALL BE REGISTERED IN YOUR NAME AND DEPOSITED BY YOU,
TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY OR SUCH OTHER
CUSTODIAN AS MAY BE DESIGNATED BY THE BOARD OR THE COMPANY, AND SHALL BE HELD BY
THE COMPANY OR OTHER CUSTODIAN, AS APPLICABLE, UNTIL SUCH TIME, IF ANY, AS YOUR
RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES BECOME VESTED.  UPON THE

 

2

--------------------------------------------------------------------------------


 

vesting of your rights with respect to such Restricted Shares, the Company or
other custodian, as applicable, shall deliver such certificates to you or your
legal representative.

 

SECTION 4.  Stockholders Agreement.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, you shall not be entitled to receive any
Shares pursuant to this Award Agreement unless and until you have executed the
Stockholders Agreement.

 

SECTION 5.  Forfeiture of Restricted Shares.  Unless the Board determines
otherwise, and except as otherwise provided in your Employment Agreement, if
your rights with respect to any Restricted Shares awarded to you pursuant to
this Award Agreement have not become vested prior to the date on which your
employment with the Company and its Affiliates terminates for any reason, your
rights with respect to such Restricted Shares shall immediately terminate, and
you will be entitled to no further payments or benefits with respect thereto;
provided that upon or following the occurrence of a Liquidity Event that occurs
following a termination of your employment by reason of your death or
Disability, the Board, in its sole discretion, may make provision for a cash
payment to you in consideration for the cancelation of your Restricted Shares in
an amount equal to the product of (a) the number of Restricted Shares with
respect to which your rights shall have been terminated upon your termination of
employment, (b) the Fair Market Value of a Share (valued as of the date of the
Liquidity Event) and (c) a fraction, the numerator of which is equal to the
number of whole months that you shall have been employed by the Company or its
Affiliates between the date of this Award Agreement and the date of the
Liquidity Event, and the denominator of which is equal to the number of whole
months between the date of this Award Agreement and the date of the Liquidity
Event.

 

SECTION 6.  Call Right.  Upon or following any termination of your employment,
the Company or any of its Affiliates may exercise the Call Right with respect to
any of the Shares (whether vested or unvested) you shall have received pursuant
to this Award Agreement.  The completion of the repurchase pursuant to the Call
Right shall take place at the principal offices of the Company on the tenth
business day after written notice has been sent by the Company or an Affiliate
thereof, as applicable, to you indicating that the Company or such Affiliate, as
applicable, intends to exercise its Call Right.  Upon receipt of such repurchase
price, you shall deliver to the Company or such Affiliate, as applicable, an
irrevocable power of attorney enabling the Company or such Affiliate, as
applicable, to cause the transfer to it of the Shares so repurchased, and you
shall have no further rights with respect to such Shares.

 

SECTION 7.  Voting Rights; Dividend Equivalents.  Prior to the date on which
your rights with respect to a Restricted Share have become vested, you shall be
entitled to exercise voting rights with respect to such Restricted Share
(subject to the provisions of the Stockholders Agreement) and shall be entitled
to receive dividends or other distributions with respect thereto; provided that
any such dividends or distributions shall accumulate and be paid to you upon
vesting of such Restricted Share.

 

SECTION 8.   Non-Transferability of Restricted Shares.  Unless otherwise
provided by the Board in its discretion, Restricted Shares may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered
except as provided in Section 8(a) of the Plan.  Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of a Restricted
Share in violation of the provisions of this Section 8 and Section 8(a) of the
Plan shall be void.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.  Withholding, Consents and Legends.  (a)  Withholding.  The delivery
of Share certificates pursuant to Section 3(b) of this Award Agreement is
conditioned on satisfaction of any applicable withholding taxes in accordance
with Section 8(d) of the Plan; provided that you may elect to satisfy any
applicable withholding taxes (i) by having the Company retain Share certificates
that you would have otherwise received upon vesting of your rights with respect
to such Shares or (ii) by delivery to the Company of Shares that you then own,
in each case that have a Fair Market Value (valued as of the day immediately
prior to the date of delivery of such Share certificates or, on the date of an
IPO, valued at the price per Share paid by the initial purchasers) equal to the
amount of such withholding taxes.

 

(b)  Consents.  Your rights in respect of the Restricted Shares are conditioned
on the receipt to the full satisfaction of the Board of any required consents
that the Board may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Board deems advisable
to administer the Plan).

 

(c)  Legends.  The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Board determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws or under the Stockholders Agreement).  The
Company may advise the transfer agent to place a stop order against any legended
Shares.

 

SECTION 10.  Successors and Assigns of the Company.  The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 

SECTION 11.  Board Discretion.  The Board shall have full and plenary discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

 

SECTION 12.  Dispute Resolution.  (a)  Jurisdiction and Venue.  Notwithstanding
any provision in your Employment Agreement, you and the Company irrevocably
submit to the exclusive jurisdiction of (i) the United States District Court for
the District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan.  You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such action, suit or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware. 
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the applicable address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 12(a).  You and the Company irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Award Agreement or the Plan in (A) the United States
District Court for the District of Delaware or (B) the courts of the State of
Delaware, and hereby and thereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

4

--------------------------------------------------------------------------------


 

(b)  Waiver of Jury Trial.  You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

(c)  Confidentiality.  You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 12, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

SECTION 13.  Notice.  All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:

RDA Holding Co.

 

c/o Ripplewood Holdings L.L.C.

 

One Rockefeller Plaza, 32nd Floor

 

New York, NY 10020

 

Attn: General Counsel

 

 

If to you:

Your address on file with the Company

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

SECTION 14.  Headings.  Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision hereof.

 

SECTION 15.  Amendment of this Award Agreement.  The Board may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Restricted Shares shall be
subject to the provisions of Section 7(c) of the Plan).

 

SECTION 16.  Counterparts.  This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AWARD AGREEMENT AS OF
THE DATE FIRST WRITTEN ABOVE.


 


 

 

RDA HOLDING CO.,

 

 

 

by

 

 

 

 

 

Christopher P. Minnetian

 

 

President

 

 

 

 

 

[NAME],

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------
